ACCEPTED
                                                                                             03-14-00228-CR
                                                                                                     4241543
                                                                                    THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        2/23/2015 8:05:07 AM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK
                       IN THE THIRD COURT OF APPEALS
                           FOR THE STATE OF TEXAS
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
TROY WILLIAMS                                                           AUSTIN, TEXAS
                                                                    2/23/2015 8:05:07 AM
V.                                                                NO. 3-14-00228-CR
                                                                      JEFFREY D. KYLE
                                                                            Clerk
THE STATE OF TEXAS


                      APPELLANT’S SECOND MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Troy Williams, by and through his attorney of record, Linda

Icenhauer-Ramirez, and files this his Second Motion for Extension of Time to Brief and

in support thereof, would show the Court the following:

                                           I.

       That the above-styled and numbered cause is styled The State of Texas v. Troy

Williams, Cause Number D-1-DC-12-904077 in the 147th Judicial District Court of

Travis County, Texas. Appellant was sentenced on April 4, 2014.

                                           II.

       Appellant was convicted of the offense of aggravated kidnapping and punishment

was assessed at sixty (60) years.

                                          III.

       Appellant’s motion for new trial was filed on April 10, 2014. Notice of appeal

was filed on April 10, 2014. The reporter’s record was filed on December 2, 2014, and

the clerk’s record was filed on August 4, 2014.   The due date for the brief is Monday,

February 23, 2015.
                                           IV.

       This is Appellant’s second motion for extension of time to file his brief.

Appellant respectfully requests a forty-five day extension of time to file the brief, which

would make such brief due on Thursday, April 9, 2015.

                                            V.

       The undersigned attorney has begun work on this case but has been unable to

complete the brief due to necessary work needed to be completed on several other appeal

cases and due to her busy schedule in both the district and county courts of Travis,

Williamson and Hays Counties. She is currently in the process of finishing up a brief in

the case of Robert Ritz v. State of Texas, Cause No. 03-14-00403-CR which is due

March 19, 2015. In addition she has a supplemental brief due on March 3, 2015 in the

case of In the Matter of J.M., 03-14-00027-CV. She is also working on briefs in other

cases including State of Texas v. Brian Roland Chandler, Cause No. 03-14-00547-CR,

which is due on March 13, 2015 and Levardo Cantos v. State of Texas, Cause No. 03-14-

00585-CR. She asks that this extension be granted so that she may effectively represent

Appellant and so that justice may be done in this case.

                                                     Respectfully Submitted

                                                     /s/ Linda Icenhauer-Ramirez
                                                     LINDA ICENHAUER-RAMIREZ
                                                     Attorney at Law
                                                     1103 Nueces
                                                     Austin, Texas 78701
                                                     (512) 477-7991
                                                     FAX #: (512) 477-3580
                                                     SBN: 10382944
                                                     EMAIL: ljir@aol.com

                                                     ATTORNEY FOR APPELLANT
                         CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion was computer generated and contains 487 words,

as calculated by the word count function on my computer.

                                                    /s/ Linda Icenhauer-Ramirez
                                                    LINDA ICENHAUER-RAMIREZ




                            CERTIFICATE OF SERVICE

       I, Linda Icenhauer-Ramirez, hereby certify that a true and correct copy of the

foregoing Appellant’s Second Motion for Extension of Time to Brief was served by e-file to

the Travis County District Attorney's Office on this the 23rd day of February, 2015.

                                                    /s/ Linda Icenhauer-Ramirez
                                                    LINDA ICENHAUER-RAMIREZ